DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackeret et al. (US 2013/0200119, hereinafter ‘Ackeret’).

Insomuch as the term “compulsory” can be interested as requiring a mandatory mounting as argued by applicant in the 2/8/2022 response, Ackeret, while adjustable in its orientation, it compulsory in its mounting to the vehicle headrest, which in any orientation results in the screen not being visible to the drive of the vehicle as claimed.
Ackeret further discloses with the intended mounting of the mobile terminal in the mounting console, the operating and / or display surface is adapted to be seen by a passenger of the vehicle (see Fig. 4); at least one mounting element is arranged and / or a mounting geometry of the mounting console for the mobile terminal is / are formed opposite the support surface (see Fig. 4); the at least one mounting element and / or the mounting geometry are designed and oriented such that, starting from the base of the receiving portion, an upwardly widening receiving area for the mobile terminal is formed 
Ackeret further discloses an inclination angle “a” of the support surface is adjustable (see Fig. 7); no viewing condition between the light beam emitted from the operating and / or display surfaces and a line of sight of a vehicle driver is geometrically fulfilled (via positioning in Figs. 4, 7); with the intended assembly of the mobile terminal in the mounting console, the front side of the mobile terminal, having an operating and / or display surface, is arranged inclined in such a way that a viewing condition 16Attorney Docket No. 1000/0318PUS1 between a light beam emanating from the operating and / or display surface and a line of sight of a passenger of the vehicle is fulfilled geometrically (via positioning in Figs. 4, 7); and a vehicle comprising an assembly according to claim 1.
	Regarding claims 13 and 14, Ackeret discloses a position of the support surface and a position of the base with respect to the mounting consoled are unchangeable (Ackeret mounting console 5 is unitary and does not move with respect to other components of the mounting console (5c, 5d-5d’’’’).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackeret et al. (US 2013/0200119, hereinafter ‘Ackeret’) as applied to claim1 above, and further in view of Hsiao (US 7399033).
Ackeret discloses all limitations of the claim(s) as detailed above except does not expressly disclose the mounting location being a center console as claimed.
However, Hsiao is one of myriad references teaching locating a mounting device for a mobile terminal on a vehicle center console (armrest, Abstract) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to mount the Ackeret mounting console in the vehicle center console as taught by Hsiao, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackeret et al. (US 2013/0200119, hereinafter ‘Ackeret’).
Regarding claim 8, Ackeret discloses all limitations of the claim(s) as detailed above except does not expressly disclose the elastomeric coating as claimed.
However, a second embodiment of Ackeret teaches providing a mounting console with an elastomeric coating at least in sections (para 0153) as claimed.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the elastomeric coating taught by Ackeret, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
March 17, 2022